             Case 1:19-cv-02532-CCB Document 25 Filed 06/19/20 Page 1 of 2


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

MARY LINDERBORN                                     *
                                                    *
v.                                                  *             Civil No. CCB-19-2532
                                                    *
ARMADILLO VENTURES, LLC                             *
                                                    *
*    *   *   *   *   *   *    *   *   *   *   *   * * *   *   *     *   *   *   *   *   *   *   *   * *

                                      MEMORANDUM AND ORDER

         This case arises from an alleged slip and fall accident at the Texas Roadhouse in Pasadena,

Maryland. (ECF 12 (Amended Complaint)). Now pending is Linderborn’s Request for Leave of

Court to Propound Additional Document Requests to Defendant. (ECF 14). Linderborn seeks “all

information concerning the ongoing litigation of James Souders v. Armadillo Ventures, LLC,

pending in the district court for Anne Arundel County, Case No. D-07-CV-19-008892 which is a

slip and fall matter that does not involve this Plaintiff but that occurred at the same restaurant.”

(Id.). Defendant Armadillo Ventures, LLC (“Armadillo”) opposes the request on relevance grounds.

(ECF 16).

         Federal Rule of Civil Procedure 26(b)(1) provides that:

         Parties may obtain discovery regarding any nonprivileged matter that is relevant to
         any party’s claim or defense and proportional to the needs of the case, considering the
         importance of the issues at stake in the action, the amount in controversy, the parties’
         relative access to relevant information, the parties’ resources, the importance of the
         discovery in resolving the issues, and whether the burden or expense of the proposed
         discovery outweighs its likely benefit. Information within this scope of discovery need
         not be admissible in evidence to be discoverable.

Fed. R. Civ P. 26(b)(1). Evidence is relevant if “it has any tendency to make a fact more or less

probable than it would be without the evidence,” and “the fact is of consequence in determining the

action.” Fed. R. Evid. 401.

         Here, the requested information is clearly relevant. In her complaint, Linderborn alleges that

she slipped and fell in the Texas Roadhouse “due to the slippery condition of the floor. The floor

                                                     1
           Case 1:19-cv-02532-CCB Document 25 Filed 06/19/20 Page 2 of 2


had peanuts, peanut shells and peanut oil on it. There was also a build-up of condensation on the

floor that by itself or in concert with the peanuts/shells/oil caused a slippery condition.” (ECF 12 ¶

4). According to Armadillo, the incident giving rise to the Souders lawsuit “occurred within a

different area of the restaurant five months prior to [Linderborn’s alleged slip-and-fall] and arises

from allegations of grease that had been spilled on the floor.” (ECF 16 ¶ 4). The condition of the

floor at the Pasadena, Maryland Texas Roadhouse is relevant to Linderborn’s negligence claim, and

thus information suggesting that another individual had slipped on the floor five months before

Linderborn did tends to make her allegation of negligence more probable.

       Nevertheless, the court finds that Linderborn’s request for “all information concerning the

ongoing litigation” in Souders is overly broad. Not all aspects of that case will be relevant to this

one. Accordingly, counsel IS DIRECTED to confer and try to reach agreement on which documents

should be turned over. The parties SHALL PROVIDE a status report within 14 days of the entry of

this Order, after which time the court will, if necessary, rule as to specific documents in dispute.

       So Ordered this 19th     day of June, 2020.


                                                       /S/
                                              Catherine C. Blake
                                              United States District Judge




                                                   2
